5 F.3d 546NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roland D. HALL, Plaintiff-Appellant,v.ADAMS COUNTY UNINCORPORATED, named:  Unincorporated AdamsCounty;  Aurora, City of, Defendants-Appellees.
No. 93-1112.
United States Court of Appeals,Tenth Circuit.
Aug. 25, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. Hall, a pro se litigant, appeals the decision of the district court dismissing his complaint for lack of subject matter jurisdiction prior to service.


3
The complaint fails to state a claim upon which relief can be granted and fails to allege a federal question.  The body of the complaint is quoted in its entirety as follows:


4
1.  Distrust of my honesty.


5
2. Violation of my Civil Rights.


6
3. Violation of my right ror Freedom of Enterprise.


7
4. Destroying my business at ..., Unincorporated Adams County.


8
Mr. Hall's appeal is unintelligible.  He wants "[t]o convict Aurora & Adams CO. for undue hurrasment [sic]."  He threatens to "turn over to the Military unless, settlement comes from Aurora and Adams Co." Under authorities, he lists the name and address of the district court clerk.  The facts underlying Mr. Hall's grievance are apparent only by virtue of the district court's written order.  Apparently an officer from the City of Aurora, Colorado, served notice on Mr. Hall that his auto salvage business was in violation of city ordinances.  In addition, these violations apparently caused the city to shut down Mr. Hall's business for a time.  The district court gave Mr. Hall's complaint a very liberal and charitable reading but did not identify a basis for jurisdiction.  The district court apparently granted permission to appeal in forma pauperis.


9
We have reviewed the record and find no error.  Mr. Hall has failed to persuade this court of any error by the district court.


10
All motions filed by Mr. Hall are denied.  The judgment of the district court is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3